Appeal from an order of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered December 3, 2013. The order denied the motion of defendants for summary judgment dismissing the complaint.
Now, upon reading and filing the stipulation signed by the attorneys for the parties and filed on December 18, 2014,
It is hereby ordered that said appeal from the order insofar as it denied those parts of the motion for summary judgment seeking to dismiss the second and fifth causes of action is unanimously dismissed upon stipulation and the order is affirmed without costs. Present — Smith, J.P., Fahey, Whalen and DeJoseph, JJ.